             Case 1:19-cv-06982-LLS Document 59 Filed 10/15/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

COMMAND ARMS ACCESSORIES,                            )
LLC, and CAA INDUSTRIES, LTD.,                       )
                                                     )
        Plaintiffs,                                  )        Case No. 1:19-cv-06982-LLS
                                                     )
v.                                                   )
                                                     )
ME TECHNOLOGY INC.,                                  )
                                                     )
        Defendant.                                   )
                                                     )

                       DECLARATION OF MICHAEL TIRATURIAN

        I, Michael (“Mika”) Tiraturian, declare as follows:

        1.      Since 2015, I have been the Senior Vice President of ME Technology, Inc. d/b/a/

CAA USA. The information set forth herein is based on my personal knowledge.

        2.      Moshe Oz states that it is well-known that New York City is the best city in the

United States for foreign companies, such as CAA Industries, Ltd. (“CAA Israel”), to conduct

business. That is only Mr. Oz’s personal opinion. I have been involved in business in the United

States for many years with many foreign companies and investors. While New York City is a

wonderful city and has advantages for business, it is by no means “well-known” that it is the best

city in the United States for foreign companies to do business.

        3.      More importantly, to my knowledge, CAA USA never did business in New York

City.

        4.      Additionally, in the time I have been involved with CAA USA and CAA Israel,

CAA Israel has not, to my knowledge, conducted any significant business in New York

City. Neither company has any employees or operations in New York.




                                                 1
            Case 1:19-cv-06982-LLS Document 59 Filed 10/15/19 Page 2 of 3



       5.      Command Arms Accessories, LLC, a non-operating shell company, also does not

do business in New York City and, to my knowledge, never has.

       6.      During the time after CAA USA moved its operations to Florida, Eldad Oz

continued to serve as the President of the company (until 2018). During that time, Eldad Oz had

an apartment in South Florida paid for by CAA USA.

       7.      In paragraph 6 of his declaration, Moshe Oz states that he is the “shareholder of

the plaintiff in four (4) debt collection cases in Florida against ME Technology and RWC Group,

LLC,” and that his brother “Eldad is not involved in these lawsuits in any capacity.” Moshe Oz

has mischaracterized those lawsuits. First, they are not simple collection cases unrelated to this

case. They are part of the shareholder disputes that include this lawsuit, and are closely

related. They are not simple collection suits but involve the method that the owners made their

capital investments in the two companies. There will be overlapping issues in those cases and

this case, involving the ownership of the companies, and most particularly the ownership and

control of CAA USA.

       8.      In addition, Moshe Oz is not “a shareholder” of the plaintiff in four lawsuits. In

two of the four cases, the plaintiff is a limited liability company in which he and his brother

Eldad are each 50% owners. In each of those cases, the plaintiff is attempting to collect on a

loan allegedly made by Moshe Oz, then assigned to the plaintiff.

       9.      In addition, Eldad Oz is likely to be called as a witness in deposition and at trial

for at least three of the cases. In fact, the only reason that Eldad Oz is not a named plaintiff is

that there is an allegation that he made oral assignments of the loans at issue.

       10.     I do not know why Moshe Oz chose to file lawsuits in Florida, but I know that he

has filed four so far and will have to appear for depositions and trial for all four.



                                                   2
Case 1:19-cv-06982-LLS Document 59 Filed 10/15/19 Page 3 of 3
